Citation Nr: 1017297	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-24 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for cervical spine 
strain.

2.  Entitlement to service connection for a chronic back pain 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a right foot 
disorder.

8.  Entitlement to service connection for a left foot 
disorder.

9.  Entitlement to service connection for chest pain.

10.  Entitlement to service connection for a bilateral 
hearing loss.

11.  Entitlement to service connection for dislocation of the 
jaw secondary to extraction of the wisdom teeth.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1992 to 
September 1996.  The Veteran also has unverified periods of 
reserve duty and Army National Guard service. 

This appeal arises from a June 2005 rating action of the 
Providence, Rhode Island Department of Veterans' Affairs (VA) 
Regional Office (RO).

In August 2007, the Veteran appeared and presented testimony 
in a videoconference hearing with the undersigned Veterans' 
Law Judge.  A transcript is of record.

In September 2007, the Board remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claims (as reflected in 
a February 2010 supplemental statement of the case (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

The issue of entitlement to service connection for a right 
ankle disability and for chest pain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a cervical 
spine disability or chronic back pain disorder was manifested 
during active service, was manifested within the first post-
service year, or was developed as a result of an established 
event, injury, or disease during active service.

3.  Evidence of record does not demonstrate that a left or 
right knee disability was manifested during active service, 
was manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

4.  Evidence of record does not demonstrate that a left ankle 
disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

5.  Evidence of record does not demonstrate that a right or 
left foot disability was manifested during active service, 
was manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

6.  Evidence of record does not demonstrate that a jaw 
disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

7.  Evidence of record does not demonstrate that bilateral 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 
(2009).

2.  Chronic back pain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

4.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

5.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

6.  A right foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

7.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

8.  A jaw disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

9.  Hearing loss was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in January 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005 and May 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a statement of the case (SOC) was issued in 
February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His active duty service treatment records, some reserve 
service treatment records, and identified private treatment 
records have been obtained and associated with his claims 
file.  The RO sent two requests for records to the Records 
Management Center in November 2008 and January 2009 and to 
the Marine Mobile Command in April 2009 and July 2009, but 
did not receive a response.  He was informed of this 
development in a September 2009 RO letter.  

The Veteran has also been provided with VA medical 
examinations in September and October 2009 to assess the 
current nature and etiology of his claimed disabilities.  
Records indicate that the Veteran failed to report for 
scheduled VA dental examinations in November 2009 and January 
2010.  VA regulations provide that when a claimant fails to 
report for a scheduled medical examination, without good 
cause, an original compensation claim shall be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2008).  
The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

During his August 2007 hearing, and also within VA treatment 
records, the Veteran indicated he has had private treatment.  
The Board notes that there are limited private treatment 
records within the file, only relating to his spine claims.  
In a September 2007 letter, the RO requested the Veteran 
either obtain the private treatment records or identify them 
so that the RO may obtain them.  No private treatment 
providers were identified.  The Court has also held that VA's 
"duty to assist is not always a one-way street." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes 
help he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck and Back

The Veteran's August 1991 enlistment examination report noted 
his neck and spine as normal.  In an undated field note 
(drafted after September 1992), the Veteran reported swelling 
in the neck.  Upon examination, the examiner noted the neck 
within normal limits, and diagnosed asthma exacerbation.  A 
June 1995 in-service examination also found normal neck and 
spine.  In his July 1996 report of medical history, the 
Veteran complained of recurrent back pain.  The examiner 
diagnosed non-radiating mechanical lower back pain.  During 
the July 1996 separation examination, the examiner noted neck 
and spine as normal.

In a May 1998 medical history report, the Veteran denied any 
recurrent back pain or any back injury.  In an April 2001 
medical history report, he reported recurrent back pain.  The 
examiner noted multiple injuries in motor vehicle accident.  
During the April 2001 examination, the examiner noted spine 
and neck as normal. 

In a November 2005 private MRI report, the examiner found 
left paracentral disc protrusion at C3-4, right paracentral 
disc protrusion at C5-6, mild compression of the T11 vertebra 
which was probably chronic as there is no edema noted, and 
small central disc protrusion at T11-12.  

In a November 2005 VA progress note, the Veteran complained 
of neck pain with a history of herniated disc involving neck 
and mid-back, about 10 years prior.  He related that he had 
multiple non-VA systems visits and work ups for related 
complications.  The diagnosis was neck pain, likely an 
exacerbation from old injury.  

In a subsequent November 2005 VA neurosurgery clinic note, 
the Veteran reported he has had significant neck pain since 
he was injured in the service 9 years prior, and pointed out 
two specific incidents where the neck was injured.  The 
examiner referred to MRI findings of degenerative disc 
disease, abnormal loss of lordosis of the cervical spine, 
herniated nucleus pulposes at C5-6, and T12-L1 disc 
desiccation with mobic changes.  

In a May 2006 VA progress note, the Veteran complained of 
some face pain when he flexes his neck while reading.  The 
examiner referred to a January 2006 EMG which found no 
electrodiagnostic evidence of cervical radiculopathy or 
brachial plexus injury in the upper extremities.
In a July 2009 VA treatment report, the Veteran complained of 
lower back pain for the past two days.  He indicated he has 
been experiencing lower back pain that started in the past 
week and was sharp, deep, constant, and radiated to hips and 
thighs.  An X-ray report of the cervical spine found no 
evidence of decreased bone density, spurs, compression 
fractures, but noted spine appeared slightly straight due to 
possible muscle spasms.  An X-ray report of the lumbosacral 
spine was normal with good curvature and no evidence of 
decreased bone density, spondophytes, compression fractures, 
and kyphosis. 

During an October 2009 VA examination, the Veteran reported 
he first noted a problem with his back around 1999, and that 
he was seen in 1999 for spinal manipulation for about one to 
two months with some relief.  He reported he was in a motor 
vehicle accident in December 1996, but was found to be okay 
with no reported injury.  The Veteran complained of chronic 
intermittent pain in his neck and lower back, which has 
become more frequent in the past four years.  He stated that 
he felt that it was due to his work as a mechanic and 
switched to motorcycles to have less stress on his back.  He 
reported he was never seen in the military for any injuries.  
The examiner referred to the July 2009 VA x-ray reports.  She 
opined that cervical and lumbar strain is less likely a 
result of service with 10 year span before seeking care, and 
more likely related to the Veteran's work as a mechanic. 

Based upon the evidence of record, the Board finds that a 
chronic back or neck disability is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Evidence of a diagnosis of a 
chronic back and neck disability is first shown in 2005, more 
than nine years after separation from active service and 
cannot be presumed to have been incurred in service.  The 
Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between current back and neck 
disabilities diagnosed post-service and events during the 
Veteran's active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  In fact, the Veteran himself 
attributes his back disability to his post-service employment 
as a mechanic.  Consequently, the Board finds that 
entitlement to service connection for back and neck 
disabilities are not warranted.

Right and Left Knees, Left Ankle, Left and Right Foot, and 
Jaw

Service treatment records indicate the Veteran had complaints 
of knee and foot pain in service. 

During an October 1992 service podiatry examination, the 
Veteran complained of pain in the arches of his feet.  Upon 
examination, the examiner diagnosed mild pes planus. 

In a December 1993 service treatment record, the Veteran 
complained of right foot pain for three days following a 12 
mile hump.  He complained of pain and swelling of toes, and 
denied any trauma to the foot.  An X-ray report from that 
time was negative.  The examiner diagnosed cellulitis. 

In a November 1995 in-service treatment record, the Veteran 
complained of pain in his knee when doing maneuvers.  An X-
ray report found normal knee with no evidence of fracture, 
dislocation, or bone destruction, and no soft tissue 
abnormalities.  

In a May 1996 service treatment note, the Veteran complained 
of left knee pain with no history of trauma.  Upon 
examination the examiner diagnosed quadriceps strain. 

July 1996 separation and April 2001 reserve service 
examination reports both reveal normal lower extremities and 
feet, and report no indication of chronic dental or jaw 
problems.  Medical history reports dated in May 1998 and 
April 2001 also deny any complaints of locked or "trick" 
knee or foot trouble. 

During a July 2009 VA follow-up visit, the Veteran again 
complained of increasing right ankle pain with range of 
motion.  No mention was made of the left ankle.  

During an October 2009 VA examination, the Veteran complained 
of bilateral knee pain since 1996, and stated he had x-ray 
testing of his right knee in 1995 with normal results.  He 
complained of clicking in his knees, as well as pain after 
standing in place for more than 30 minutes or squatting.  The 
Veteran also denied any problems with his left ankle.  He 
reported that he broke his left great toe in August 2005, no 
related to the service, and that he was told that he had low 
arches at military examination in 1991.  He indicated that 
his arches were taped up at basic training and that he has 
not received any treatment for his feet since then.  

Upon examination of both knees, the examiner found full range 
of motion, positive point tenderness medial condyle, medical 
femoral condyle, and positive crepitus.  The examiner 
diagnosed bilateral knee strain and opined that it is less 
likely as a result of service with a 13 year span before 
seeking care, and more likely related to the Veteran's work 
as a mechanic. 

Upon examination of the feet, the examiner noted no pes 
planus.  X-ray reports from that time found no acute osseous 
abnormality detected in the right foot, and posttraumatic 
deformity of the distal tuft of the great toe with minor 
degenerative changes of the first metatarsalphalangeal joint 
with minor joint space narrowing. The examiner diagnosed 
tinea pedis with onchomycotic nails as less likely related to 
service with no documentation in service treatment records in 
regards to this complaint.  The examiner also reported that 
Veteran has evidence of posttraumatic arthritis in the left 
great toe, not related to any service connected injury. 

The Veteran did not report for VA dental examinations 
schedule in November and December 2009, and again in January 
2010.

Based upon the evidence of record, the Board finds that 
chronic right and left knee, left ankle, right and left foot, 
and dental or jaw disabilities are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Evidence of a diagnosis of a 
left foot disability is first shown in 2009, more than 13 
years after separation from active service and cannot be 
presumed to have been incurred in service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Significantly, the record also includes no competent 
medical opinion establishing a nexus or medical relationship 
between current left foot disability diagnosed post-service 
and events during the Veteran's active service, and neither 
the Veteran nor his representative have presented, 
identified, or alluded to the existence of, any such opinion.  
In fact, the Veteran himself attributes his current left foot 
disability to a post-service injury unrelated to service. 
Consequently, the Board finds that entitlement to service 
connection for left foot disability is not warranted.  

The Board has also carefully considered the issues of 
entitlement to service connection for bilateral knees, left 
ankle, jaw, and right foot advanced by the Veteran.  However, 
he has not submitted objective medical findings of any 
current diagnosis of a chronic bilateral knees, left ankle, 
jaw, or right foot disabilities, and VA medical records are 
silent for any evidence of the claimed disabilities.  
Additionally, the Veteran stated he had no complaints 
concerning his right foot or left ankle during his October 
2009 VA examination. 

Despite the documentation that the Veteran has experienced 
pain in both knees in service and as he reported during the 
post-service VA examination in October 2009, there has never 
been a confirmed diagnosis of any disability of his knees 
other than pain.  Rather, X-ray studies have repeatedly ruled 
out any disabilities involving the knees.  The Board notes 
that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Unfortunately, the Veteran has presented no medical evidence 
showing that he has a current jaw or dental disability.  
Although the RO and AMC requested medical evidence to support 
his claim, he has provided nothing to show that he has a 
current jaw or dental disability.  Similarly, he failed to 
attend a VA dental examination in which he might have 
presented evidence to support his claim.  As stated 
previously, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of right and left knee, left ankle, right foot, and dental or 
jaw disabilities (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

Hearing Loss

Factual Background 

The Veteran contends he is entitled to service connection for 
hearing loss incurred as a result of noise exposure during 
active service.  The Veteran's service personnel records 
reflect that during service, his military occupational 
specialty was assaultman.

The Veteran's active duty service treatment records reflect 
no complaints, findings, or diagnosis of hearing loss.  An 
induction audiometric examination as well as audiometric 
examinations performed during service, yielded the following 
results: 


HERTZ
Date
Ear
500
1000
2000
3000
4000
Aug. 
1992
(inducti
on)
RIGHT
5
5
-5
-5
5

LEFT
10
5
5
5
10
May 1995

RIGHT
10
5
5
10
15

LEFT
5
10
15
15
25
Jul. 
1996
(separat
ion)
RIGHT
5
10
10
10
15

LEFT
10
10
10
15
15

After active service, the Veteran was transferred to the U.S. 
Marine Reserves.  Of record are and audiometric examination 
report performed in conjunction with this service.  In a May 
1998 report of medical history, the Veteran denied hearing 
loss.  In an April 2001 report of medical history, the 
Veteran complained of hearing loss. A periodic audiometric 
examination performed during this time, yielded the following 
results


HERTZ
Date
Ear
500
1000
2000
3000
4000
April 
2001
RIGHT
5
5
5
10
20

LEFT
10
10
10
20
20

In connection with the current service connection claims the 
Veteran underwent a VA audiological examination in September 
2009.  He complained of bilateral hearing loss that he 
believed was related to his time spent in the military.  He 
reported a history of military related noise exposure to 
firearms, explosives, and anti-tanker weapons and stated that 
hearing protection was worn whenever possible.  He reported a 
history of occupational noise exposure as an auto mechanic 
and stated that hearing protection is "not worn that 
often."  On the authorized audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
10
10
15
25
15
LEFT
5
10
10
20
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner diagnosed bilateral hearing within normal limits 
for frequencies 250 Hz to 4000 Hz, sloping to a mild to 
moderately severe sensorineural hearing loss at 6000 Hz to 
8000 Hz. 



Analysis

Based on the evidence of record, the Board finds that the 
Veteran's claimed bilateral hearing loss is not a result of 
any established event, injury, or disease during active 
service.

The service treatment records are completely negative for an 
objectively verified hearing loss or treatment of a hearing 
loss disability for VA rating purposes.  Post service, no 
sensorineural hearing loss has been diagnosed.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present diagnosis of any bilateral 
hearing loss, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).  
Without competent evidence of an in-service disorder or a 
continuity of symptomatology exhibited throughout the years 
after active service, service connection for hearing loss 
cannot be granted.

All Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish 
the service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current bilateral knee 
disabilities, left ankle disability, feet disabilities, jaw 
disability, and bilateral hearing loss as a result of active 
service, to include in-service noise exposure, the claim 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for right and left ear hearing loss must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for cervical spine strain 
is denied.

Entitlement to service connection for a chronic back pain 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for dislocation of the jaw 
secondary to extraction of the wisdom teeth is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran claims that he has a chronic right ankle 
disability.  Service treatment records are silent for any 
complaints of right ankle pain.  However, during the appeals 
process, in an April 2009 VA progress notes, the Veteran 
indicated that he twisted his ankle and fell during his 
National Guard active duty training.  VA treatment records 
indicate the Veteran was treated for a right ankle sprain 
through April 2009.  In a July 2009 VA progress note, the 
Veteran complained of right ankle pain and indicated that he 
resprained the ankle in May 2009.  

During a July 2009 VA follow-up, the Veteran again complained 
of increasing right ankle pain because he twisted it and 
heard a popping sound.  Upon examination, the examiner noted 
ankle pain on the right, but not the left, and good range of 
motion of the knees and ankle joints.  An X-ray report from 
that time found no evidence of any fractures.  The examiner 
diagnosed a right dorsolateral ligament tear.  

During his October 2009 VA examination, the Veteran indicated 
that while on drill for the National Guard in April 2009, he 
sprained his right ankle while marching; sprained the ankle 
again during May drill, and then again in June kept 
aggravating it during his two week annual training.  Upon 
examination of the right ankle, the examiner found crepitus, 
painful range of motion, and no point tenderness or heat.  An 
X-ray report from that time found no acute osseous 
abnormality.  The examiner diagnosed a history of right ankle 
sprain reported during Army National Guard training, with no 
evidence of a sprain at that time.  

Also, during his October 2009 VA examination, the Veteran 
indicated that he was in the Marines from 1992 to 1996, the 
Marine Reserves until 2002, and the Army National Guard since 
July 2008.  The claims file reveals that the RO attempted to 
get the Veteran's Marine Reserve treatment records; however, 
there is no indication of any attempt to obtain the Veteran's 
National Guard records.  As the Veteran has claimed that he 
injured his right ankle while in training for the National 
Guard, the RO has an obligation to attempt to obtain those 
records.  This issue is being remanded to obtain the 
Veteran's National Guard records. 

The Board has previously remanded the issue of service 
connection for chest pain.  In a remand decision dated in 
September 2007, the Board determined additional development 
was necessary and included specific instructions that a 
pulmonary examination be undertaken to ascertain the nature 
and etiology of any pulmonary disorder to include claims of 
chest pain.  Although the Veteran underwent a VA examination 
in October 2009, a sufficient physician opinion has not yet 
been provided.  The Board notes that the examination and 
opinion was given by an advanced practice nurse, not a 
physician.  The September 2007 Board remand makes clear that 
the physician is to address the nature and etiology of any 
claim respiratory or pulmonary disorders in his or her 
opinion.  As such, the October 2009 VA examination and 
opinion are insufficient. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The claims file further indicates that the Veteran has 
admitted to having asthma prior to service; however, no 
opinion has been obtained as to whether service aggravated 
his prior-existing condition.  VA law provides that a veteran 
is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. § 
1132 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

While the Board regrets the additional delay, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The notice 
must include an explanation as to the 
information or evidence needed to 
establish service connection for 
aggravation of a preexisting disability.

2.  The AMC/RO should attempt to verify 
the veteran's periods of active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA) while in service with 
the Army National Guard and to obtain 
copies of all available service treatment 
records and service personnel records from 
the appropriate custodian for the period 
from July 2008 to the present, in 
accordance with the applicable VA 
procedure.  The AMC/RO's efforts should 
include, but are not limited to, 
requesting assistance from the National 
Personnel Records Center (NPRC) and/or any 
other appropriate agency.  The AMC/RO 
should continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the AMC/RO's unsuccessful 
attempts to locate any missing service 
records from his active duty service, as 
well as any further actions to be taken, 
in order that he might have the 
opportunity to provide additional records.

3.  If National Guard or private 
treatments are obtained indicating a right 
ankle injury while in ANDUTRA or 
INACDUTRA, the Veteran should be afforded 
a VA orthopedic examination conducted by a 
physician to determine the nature and 
etiology of the claimed right ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner. 
After a review of the record and 
examination of the Veteran, the examiner 
is requested to provide an opinion as to 
whether the Veteran (1) has any current 
chronic right ankle disability; and if so, 
(2) is it at least as likely as not (50 
percent chance or greater) that this 
disability had its onset in service?  

The opinion provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran is also to be afforded a 
VA pulmonary examination by a physician to 
evaluate the claimed chest pains.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  As part of 
the examination interview, the physician 
is to obtain a detailed pulmonary history 
both prior to and following active 
service.  After a review of the record and 
examination of the Veteran, the examiner 
is requested to provide an opinion as to 
whether the Veteran (1) has any present 
pulmonary disabilities; and if so, (2) is 
it at least as likely as not (50 percent 
chance or greater) that this disability 
had its onset in service; or, (3) has any 
disability been permanent aggravated by 
active service?  

The opinion provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


